            Case 1:21-cv-00331-JEB Document 5 Filed 02/05/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLUMBIA


CHINATOWN SERVICE CENTER, et al.

               Plaintiffs,
                                                       Case No.: 1:21-cv-00331
       v.

UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES, NORRIS
COCHRAN, in his official capacity as Acting
Secretary of Health and Human Services,

               Defendants.


                      FED. R. CIV. P. 7.1 DISCLOSURE STATEMENT

       Chinatown Service Center, by and through counsel of record, hereby states as follows:

Chinatown Service Center is a non-profit corporation that does not have a parent corporation. No

publicly held corporation owns 10% or more of its stock.



DATED: February 5, 2021                        Respectfully submitted,

                                               /s/ Regan Bailey
                                               REGAN BAILEY
                                               (D.C. Bar No. 465677)
                                               JUSTICE IN AGING
                                               1444 Eye St. NW Suite 1100
                                               Washington, DC 20005
                                               Phone: (202) 289-6976
                                               rbailey@justiceinaging.org
          Case 1:21-cv-00331-JEB Document 5 Filed 02/05/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that on February 5, 2021, the foregoing was electronically filed with the

Clerk of Court using the Court’s CM/ECF system that will automatically send email notification

of such filing to all counsel of record, and that a copy will be mailed, postage-prepaid to:


U.S. Department of Health and Human Services
Hubert H. Humphrey Building
200 Independence Ave. SW
Washington, D.C. 20201

Norris Cochran
Acting Secretary of Health and Human Services
U.S. Department of Health and Human Services
Hubert H. Humphrey Building
200 Independence Ave. SW
Washington, D.C. 20201

Acting U.S. Attorney General Monty Wilkinson
U.S. Department of Justice
950 Pennsylvania Ave. NW
Washington, DC 20530

U.S. Attorney for the District of Columbia
Judiciary Center Building
555 Fourth St. NW
Washington, DC 20530




                                              /s/Regan Bailey
                                              REGAN BAILEY
                                              JUSTICE IN AGING
